Citation Nr: 0307702	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to August 
1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating action 
in which the RO denied the veteran's claims of entitlement to 
service connection for bilateral pes planus and bilateral 
inquinal hernia.  A notice of disagreement was received in 
October 1999 and the RO issued a statement of the case in 
November 1999.  A substantive appeal was received from the 
veteran in November 1999.  

In December 2002, the Board denied the claim of entitlement 
to service connection for bilateral inquinal hernia; hence, 
that matter is no longer in appellate status.  Also in 
December 2002, the Board requested additional development 
with regard to pes planus.  

During a May 2002 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran offered testimony and 
submitted medical records pertaining to a claim for service 
connection for varicose veins.  As the RO has not adjudicated 
the claim, it is not currently in appellate status, and it is 
not inextricably intertwined with the issue on appeal (see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)); hence, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's bilateral pes planus, which clearly pre-
existed his entry into service, underwent a permanent 
increase in service during service, and the only medical 
opinion on the relationship between the current condition and 
service is medical opinion that the veteran's current 
bilateral pes planus with plantar fasciitis is, as likely as 
not, the result of the in-service aggravation.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral pes planus, 
with planar fasciitis, have been met.  38 U.S.C.A. §§ 1110, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.303, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and, in light of the 
Board's favorable disposition of the issue on appeal, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.  

II.  Analysis

Service medical records show that moderate asymptomatic pes 
planus was noted on the June 1998 enlistment examination.  
Treatment records from service include a July 1998 entry 
noting the veteran's complaint of a two week history of arch 
pain which reportedly began while marching.  An August 1998 
Entry Level Medical Separation form noted that pes planus 
existed prior to service.  The current diagnosis was that of 
symptomatic pes planus and the condition was not considered 
to be correctable to service standards.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  In the present case, the evidence of record shows 
that pes planus was noted to be present and asymptomatic at 
the time of examination for entry into service and therefore 
pre-existed service.  The Entry Level Separation form noted 
that it was symptomatic.  Hence, this issue turns upon 
whether the veteran's condition was aggravated during 
service.  

To establish aggravation, the evidence must show that the 
disability increased in severity during service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  This permanent increase showing 
aggravation is distinguished from a temporary increase or 
flare-up of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991). 

A June 1999 VA examination included a diagnosis of bilateral 
pes planus and plantar fasciitis, but no opinion as to 
whether the condition was aggravated by service.  

The veteran was afforded another VA examination in April 
2003.  The report of that examination reflects that the 
examiner reviewed the claims file and noted the veteran's 
medical history, to include evidence of pes planus and 
plantar fasciitis in service, and his current complaints.  
Following physical examination, the examiner diagnosed, inter 
alia, bilateral pes planus and plantar fasciitis (as a single 
condition).  The examiner noted that offered the opinion that 
it "is as likely as not that [the veteran's] current 
bilateral feet condition is related to aggravation during 
service."  While the examiner noted that plantar fasciitis 
may a separate condition, he also noted that is usually found 
more frequently in conjunction with symptomatic pes planus, 
as in the case here.

Based upon a review of the evidence in light of the above-
referenced criteria, and affording the veteran the benefit of 
the doubt, the Board finds that service connection for 
bilateral pes planus, with plantar fasciitis, is warranted.  

The condition pre-existed service, as noted on the entrance 
examination, and increased in severity during service, as 
noted on the entry-level separation forms.  There is no 
evidence to rebut the presumption of aggravation.  Moreover, 
in the only opinion to address the relationship between 
current bilateral pes planus and service, the most recent 
April 2003 VA examiner opined that the veteran current foot 
condition is, as likely as not, the result of the in-service 
aggravation.  Although the examiner did not specify whether 
the veteran's pes planus (with plantar fasciitis) increased 
in severity beyond the natural progress of the disorder in 
service, his medical opinion clearly suggests that that was 
the case.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Given the facts of this case, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the criteria for service connection for 
bilateral pes planus, with plantar fasciitis, are met.  


ORDER

Service connection for bilateral pes planus, with plantar 
fasciitis, is granted. 



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

